TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00130-CR


                             Ricardo Jaminez Sosa, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 15-1924-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for appellant Ricardo Jaminez Sosa, Jr., has filed a motion to

permanently abate this appeal because, she advises us, Sosa has died. Where, as here, an

appellant in a criminal case dies after an appeal is perfected but before the appellate court issues

the mandate, the court is to permanently abate the appeal. See Tex. R. App. P. 7.1(a)(2).

Accordingly, we grant the motion and permanently abate the appeal.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Permanently Abated

Filed: December 20, 2019

Do Not Publish